 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for United States Forest Service
 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
     CONSERVATION CONGRESS, a non-profit                     CASE NO. 2:18-cv-01694-JAM-DMC
10   organization,
                                                             JOINT STIPULATION AND ORDER
11                                   Plaintiff,              MODIFYING SCHEDULE

12                            v.

13   UNITED STATES FOREST SERVICE,

14                                  Defendant.

15

16           IT IS HEREBY STIPULATED by and between the parties, through their respective undersigned

17 attorneys, and upon the Court’s approval, that the date for Defendant’s summary judgment opposition

18 and cross-motion for summary judgment be extended four days from December 17, 2018 to December

19 21, 2018. The extension will not affect the March 19, 2019 hearing date.
                                                                     Current                   Proposed
20
   - Defendant’s opposition/ cross-motion                            Dec. 17, 2018             Dec. 21, 2018
21

22 - Plaintiff’s reply/ opposition:                                            Jan. 31, 2019   no change

23 - Defendant’s reply                                                         Feb. 21, 2019   no change
24
     -Cross-Motions Hearing:                                                   Mar. 19, 2019   no change
25

26 There is good cause to modify the pretrial schedule due to undersigned defense counsel’s workload,

27 including pre-trial filings and preparation for a January jury trial.

28


     Conservation Congress v. United States Forest Service, No. 2:18-cv-01694 JAM-DMC               1
     JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
 1

 2                                                              Respectfully submitted,

 3    Dated: December 7, 2018                                    McGREGOR W. SCOTT
                                                                 United States Attorney
 4

 5                                                               /s/ Chi Soo Kim
                                                                 Chi Soo Kim
 6                                                               Assistant United States Attorney
                                                                 Attorneys for the United States Forest Service
 7

 8
     Dated: December 7, 2018
 9                                                             /s/ Andrew F. Mulkey         (auth’d 12/7/18)
                                                                Andrew F. Mulkey, Esq.
10                                                             Attorneys for Plaintiff Conservation Congress
11
                                                         ORDER
12
             Finding good cause, the foregoing stipulation between the parties is hereby APPROVED. The
13
     deadline set forth in the September 25, 2018 Order [ECF No. 14] for Defendant’s summary judgment
14
     opposition and cross-motion for summary judgment is extended to December 21, 2018.
15
             The other briefing deadlines and the hearing date remain unchanged. See Pl. Notice of Motion
16
     [ECF No. 25]; Joint Stipulation and Order Modifying Schedule [ECF No. 27].
17

18
             IT IS SO ORDERED.
19

20 DATED: 12/10/2018                                          /s/ John A. Mendez_____________
                                                              JOHN A. MENDEZ
21                                                            United States District Court Judge
22

23

24

25

26

27

28


     Conservation Congress v. United States Forest Service, No. 2:18-cv-01694 JAM-DMC                     2
     JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
